         Case 20-32307 Document 447 Filed in TXSB on 06/23/20 Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                  §
In re:                                            §
                                                  §
DIAMOND OFFSHORE DRILLING, INC.,                  §               Chapter 11
Et al                                             §
                                                  §              Case No. 20-32307
                                                  §
                                                  §             (Jointly Administered)

                   UNOPPOSED MOTION TO LIFT AUTOMATIC STAY

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 14 DAYS OF THE
DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT,
YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE,
THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
THE MOTION AT THE HEARING.

         Pursuant to 11 U.S.C. Section 362, Local Bankruptcy Rules of the United States District

Court, Southern District of Texas, and FED. R. BANKR. P. 9014, Ngoc “Jin” Ho and Denise Rojas,

Individually and on behalf of minor children E.R. and S.R., (“Claimant” herein) respectfully

moves this Honorable Court for an order lifting the automatic stay on his action against Debtor

Diamond Offshore Drilling, Inc. (herein after referred to as “Diamond Offshore”), pending in the

189th Judicial District Court of Harris County, Texas, captioned Ngoc “Jin” Ho. et al v. Diamond

Offshore Drilling, Inc., et al., Cause No. 2020-12769 (the “State Court Action”).

         In support of this Motion, Claimant states through their attorneys that Diamond Offshore

has acknowledged in written discovery responses in the State Court Action, that it has insurance
        Case 20-32307 Document 447 Filed in TXSB on 06/23/20 Page 2 of 5




coverage available to cover the Claimant’s State Court Action claim. Such relief from the stay will

not prejudice the Debtor or the bankruptcy estate, as Claimant is limiting its recovery against

Diamond Offshore in the State Court Action to said identified insurance coverage.

                                           I.
                                 RELEVANT BACKGROUND

       The State Court Action involves an automobile collision in Houston, Texas. Claimant

alleges that a Diamond Offshore employee rear-ended their family causing physical injuries. The

incident date is November 4, 2019. A copy of the Petition in the State Court Action is attached

hereto as Exhibit A and incorporated herein by reference.

       For the incident in question, Diamond Offshore has insurance coverage available through

Liberty Mutual Fire Insurance Company. The policyholder of said coverage is Diamond Offshore

Drilling, Inc. Claimant agrees to a recovery within the available insurance coverage. Claimant will

not pursue or be entitled to recover from the Debtor’s estate or personal assets thereof to the extent

that any judgment, assessment and/or recovery against Diamond Offshore in the State Court

Action exceeds the insurance coverage available. Claimant further stipulates and agrees that he

will not attempt to enforce any judgment, assessment and/or recovery against the personal assets

of Diamond Offshore or the relevant bankruptcy estate.

       By reason of the foregoing, Diamond Offshore’s total exposure in the State Court Action

is limited to the extent of the available insurance policy or policies. For these reasons, the Court

should lift the automatic stay with regard to the State Court Action and allow Claimant to complete

his claim against Diamond Offshore, subject to the above-referenced limitations.




                                             Page 2 of 5
        Case 20-32307 Document 447 Filed in TXSB on 06/23/20 Page 3 of 5




                                         II.
                               ARGUMENTS & AUTHORITIES

       U.S.C. § 362(d)(1) provides that the “court shall grant relief from stay provided under

subsection (a) if this section, such as terminating, annulling, modifying, or conditioning such stay

. . . for cause.” Further, “actions which are only remotely related to the case under Title 11 or

which involve rights of third parties often will be permitted to proceed in another forum.” 2 Collier

on Bankruptcy § 362.07[3].

       The test on whether a stay should be lifted to permit state court actions to proceed involves

consideration of the following factors: (a) whether great prejudice to either the bankruptcy estate

or the debtor will result from the continuation of the state proceedings; (b) whether the hardship

to the non-bankrupt party by maintenance of the stay considerably outweighs the hardship to the

debtor of permitting proceedings to go forward; and (c) whether the non-debtor party has the

likelihood of prevailing on the merits. See, e.g., In Re Pro Weekly, Inc., 60 B.R. 824, 825 (D. N.E.

Ill. 1986); In Re Salisbury, 123 B.R. 913, 915 (S.D. Ala. 1990); In Re Bock Laundry Machine Co.,

37 B.R. 564, 566 (Bankr. N.D. Ohio 1984). In addition, “a decision to lift the stay is not an

adjudication of the validity or avoidability of the claim, but [rather, a decision to lift the stay is

merely] a determination that [his] claim is sufficiently plausible to allow its prosecution

elsewhere.” See Grella v. Salem Five Cent Savings Bank, 42 F.3d 26, 34 (1994).

       Here, the factors favor the Claimant. In the first instance, the completion of the Claimant’s

suit in the State Court Action will not result in any prejudice or hardship to the Debtor or the

bankruptcy estate. It will not diminish the estate of the Debtor because the insurance covers both

the defense of the claim and the covered damages. Diamond Offshore has no equity in the subject

insurance policy, and thus the policy is not needed for an effective reorganization.




                                             Page 3 of 5
        Case 20-32307 Document 447 Filed in TXSB on 06/23/20 Page 4 of 5




       On the other hand, Claimant will be prejudiced by awaiting resolution of the Debtor’s

bankruptcy petition before proceeding for recovery against the foregoing insurance available to

the Debtor.

       Therefore, since the relief from the stay will have no effect on the bankruptcy estate, the

Claimant’s request should be granted. Accordingly, it is respectfully requested that this Court lift

the automatic stay and allow the State Court Action to proceed.

                                             III.
                                         CONCLUSION

       WHEREFORE, the Claimant respectfully requests this Honorable Court to grant the

Motion to Lift Automatic Stay, allow the Claimant to complete his personal injury claims in the

State Court Action against the Debtor, and grant such relief as this Court deems just and proper.


                                                 Respectfully submitted,

                                                 THE BUZBEE LAW FIRM
                                                 By: /s/ David L. Bergen
                                                     Anthony G. Buzbee
                                                     State Bar No. 24001820
                                                     Southern District Bar No.
                                                     tbuzbee@txattorneys.com
                                                     David L. Bergen
                                                     State Bar No. 24097371
                                                     Southern District Bar No. 2858355
                                                     dbergen@txattorneys.com
                                                     Michael R. Eddington
                                                     State Bar No. 24105835
                                                     Southern District Bar No.
                                                     meddington@txattorneys.com
                                                     JP Morgan Chase Tower
                                                     600 Travis, Suite 6850
                                                     Houston, Texas 77002
                                                     Telephone: (713) 223-5393
                                                     Facsimile: (713) 223-5909




                                            Page 4 of 5
        Case 20-32307 Document 447 Filed in TXSB on 06/23/20 Page 5 of 5




                                                        -   And -

                                                     THE NICHOLS LAW GROUP, PLLC

                                                     By: /s/_Lester B. Nichols III____
                                                        Lester B. Nichols III
                                                        State Bar No. 24110596
                                                        Southern District Bar No. 3499959
                                                        thenicholslawgroup@gmail.com
                                                        2825 Wilcrest Drive, Suite 515
                                                        Houston, Texas 77042
                                                        Telephone: (352) 398-7091

                                                     ATTORNEYS FOR CLAIMANTS


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been furnished

to all counsel of record through this Court’s e-file system on June 23, 2020.


                                               /s/      David L. Bergen
                                                        David L. Bergen


                              CERTIFICATE OF CONFERENCE

       I hereby certify that I conferenced with Diamond Offshore Drilling, Inc.’s counsel in the

State Court Action: Frank Lanter with the Law Offices of Kilpatrick & Holder on May 4, 2020 by

email. Counsel for Diamond Offshore Drilling, Inc. in the State Court Action indicated he does

not oppose the relief sought in this motion. I further represent to the Court that Mr. Lanter is agreed

to the form of the order attached hereto, granting the requested relief in this Motion


                                               /s/      David L. Bergen
                                                        David L. Bergen




                                             Page 5 of 5
